DETAILED ACTION
This communication is in response to the request for continued examination filed 31 December 2021.
Claims 2, 8, and 14 have been canceled. Claims 1, 7, and 13 have been amended.
Claims 1, 3-7, 9-13, and 15-18 are currently pending.  
Claims 1, 3-7, 9-13, and 15-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2021 has been entered.
 
Response to Amendment/Remarks
Regarding the objections to the drawings, some objections have not been remedied and are repeated below.
Regarding 35 USC § 101, Applicant argues that “[m]odifying websites to include mechanisms for monitoring user interactions with web content improves the functioning of a computer by enabling the computer to capture data and generate analytics using such data in real-time and in ways that could not 
Regarding the § 102 rejections, Applicant arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: step 226 (Fig 2B). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 Claim 13 objected to because of the following informalities:  this claim contains a capital letter   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The independent claims (1, 7, and 13) recite the concept of preparing an advertisement with a contact number, collecting data when a user utilizes the contact number, and generating a GUI based on this collected information. This concept allows for an advertisement to be linked with a user call to the contact number. This concept falls into the certain methods of organizing human activity grouping including fundamental economic principles or practices (tracking and determining advertisement effectiveness), commercial interactions (including advertising, marketing, and sales activities), and managing personal behavior (user interaction with an advertisement and call routing).
The dependent claims recite the same concept as the independent claims. Claims 3, 9, and 15 describing routing a call based on known information. Claims 4, 10, and 16 further define information presented on the GUI. Claims 5, 11, and 18 further define information presented on the GUI. Claims 6, 12, and 17 further define the GUI. None of the dependent claims recite limitations that take the claims out of the certain methods of organizing human activity grouping.
The mere nominal recitation of a generic computing device (claims 1 and 3-6), memory and computer processor (claims 7 and 9-12), or computer readable medium and processing device (claims 13 and 15-18) does not take the claim limitations out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a computing device (claims 1 and 3-6), a memory and computer processor (claims 7 and 9-12), and a non-transitory computer readable medium and a processing device (claims 13-18) and includes no more than mere instructions to apply the exception using a generic computer component. The computing device (claims 1 and 3-6), a memory and computer processor (claims 7 and 9-12), or a non-transitory computer readable medium and a processing device (claims 13 and 15-18) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The dependent claims so not recite any additional elements beyond those recited in the independent claims. Thus, the dependent claims do not integrate the judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0314215 (“Duva”) in view of U.S. 2015/0066633 (“Agrawal”).

Regarding Claims 1, 7, and 13, Duva teaches a method (See “The present invention relates to systems and methods for communication tracking and processing” in ¶ 0003.), a system comprising a memory and a computer processor, and a non-transitory computer readable medium encoded with instructions for call conversion, the instructions, executable by a processing device (See “An example embodiment provides a system comprising: at least one computer processor; a non-transitory memory embodied with a computer program comprising instructions which when executed by the at least one computer processor performs operations” in ¶ 0014.), comprising: 
modifying invitational content to monitor users interacting with the invitational content, the invitational content identifying an advertising campaign for a particular product (See “FIGS. 33-38 depicts an example embodiment of the system where a producer of baby fans, the advertiser 300, enlists an affiliate 200 to promote their fans [particular product] to consumers 400. The embodiment below describes how the producer/advertiser 300 creates a campaign and makes the campaign available to an affiliate 200. The affiliate then assigns a phone number to the campaign and integrates the phone number into the affiliate's web 
obtaining user interactions of a user interacting with the invitational content (See “State 48. A reader of the newsletter (a customer 400) who is interested in purchasing a baby fan notices the affiliate's 200 Internet banner advertisement for baby fans. The customer 400 places a phone call [user interactions] from their cell phone 1200 to the number 866-683-1950. The call is routed through the public switched telephone network 3000 to the ANCB platform 100, phone server 600” in ¶ 0490 and Fig. 36 showing State 48.); 
obtaining voice communication data from a voice call initiated by the user in response to the advertising campaign (See “State 49. The phone server 600 notifies the server 800 of the presented call [voice call] along with the call signaling information associated with the call (e.g., calling and called numbers, direct call, etc.) [voice communication data]” in ¶ 0491, “State 50. The server 800 queries the database 900 to determine the call handling treatment for the call and optionally external databases 950 to collect additional information about the caller 400 (and calling device/type of device) [voice communication data] for call rating and tracking purposes” in ¶ 0492 and Fig. 36 showing States 49 and 50.);
generating a graphical user-interface based on the voice communication data, wherein the graphical user-interface displays information correlating a particular user interaction of the user interactions of the users interacting with the invitational content, with a portion of the voice communication data (See “Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls 
Duva does not expressly teach modifying in real time, using a computer device, invitational content including a phone number in the invitational content during presentation of the invitational content at the computing device, the invitational content modified to monitor users.
However, Agrawal teaches modifying in real time, using a computer device, invitational content including a phone number in the invitational content during presentation of the invitational content at the computing device, the invitational content modified to monitor users (See “A content management system can provide a content item for presentation on a device associated with a user, wherein the content item includes a control for initiating a call to a content sponsor or a designated entity associated with the content item. The content management system can assign (e.g., dynamically) a telephone number from a pool of available telephone numbers to the content item which can include associating the telephone number with the content item [invitational content including a phone number in the invitational content]. An indication of an interaction with the control can be received, and based on such an interaction, a connection between a user that initiated the interaction and the content sponsor can be facilitated [monitor users]. An association between an identifier associated with the in real-time] with a control such as the control 218” in ¶ 0039, and “A telephone number is assigned from a pool of available telephone numbers to the content item (304), wherein the assigning includes associating the telephone number with the content item. The assigning can occur, for example, at the time the impression of the content item is provided [in real-time]. As described below, the assigning can occur after an indication of an interaction with the control is received [in real-time]” in ¶ 0053.).
Regarding Claims 2, 8, and 14, Duva further teaches modifying the invitational content comprises including a phone number in the web invitational content during presentation of the invitational content at the computing device (See “In the creatives submodule 180, the advertiser 300 can upload a creative 180' [invitational content] such as an image or a banner for use by the affiliate 200 in campaigning for the advertiser 300. As explained later in the section discussing the creative module 180, the affiliate may have the option to add the promotional phone number to this creative to improve the affiliate's promotional ability” in ¶ 0147 and “Clicking on the creative modification submodule 45 allows the affiliate to add a promotion phone number, email address, or other contact information to the creative 180'. In the embodiment shown in FIG. 25, the creative modification submodule allows the affiliate 200 to embed a particular promotional number into creative 180'” in ¶ 0157.).
Regarding Claims 3, 9, and 15, Duva further teaches selecting, using the computing device, a particular agent from a plurality of agents of a call center, based on the voice communication data and the data identifying the advertising campaign; and routing, using the computing device, the voice call to the particular agent (See “Advertisers 300 can make use of the call quality of consumers in a variety of ways. First, as previously explained, advertisers 300 optionally set different payment amounts for high, medium, and low quality calls. Second, advertisers 300 optionally route certain quality calls to their stronger salespersons [particular agent] to increase the likelihood of consummating the sale. Moreover, the particular demographic information could be used to pair an appropriate salesperson to the particular customer. For example, using available sales statistics, the advertiser 300 may decide that a single male in the 25-34 age range [voice communication data] would more likely buy products from the advertiser 300 if the agent who answers the call is a single female in the 18-34 age range” in ¶ 0145 and ¶¶ 0494-0503 describing a call routing process for a particular campaign (baby fans) based on voice communication data.).
Regarding Claims 4, 10, and 16, Duva further teaches the information correlating the particular user interaction of the user interactions with a portion of the voice communication data comprises a user interaction causing the user to initiate the voice call (See “Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. … The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400. The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300” in ¶ 0133 and Fig. 4 showing the GUI with Recent Calls. Recent Calls brings together multiple pieces of information including the campaign, the city where the call originated, the caller phone number, call duration, and call date/time.).
Regarding Claims 5, 11, and 18, Duva further teaches obtaining geographic information associated with the computing device; and wherein the graphical user-interface displays information correlating a particular user interaction of the user interactions with a portion of the voice communication data based on the geographic information (See “Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. … The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400. The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300” in ¶ 0133 and Fig. 4 showing the GUI with Recent Calls. Recent Calls brings together multiple pieces of information including the campaign, the city where the call originated, the caller phone number, call duration, and call date/time. See also Fig. 7 showing additional depictions of call geography.).
Regarding Claims 6, 12, and 17, Duva further teaches the interface is a customer relationship management interface (See Figs. 4 and 7 showing interfaces which describe a customer’s relationship to campaigns.).

Conclusion
Additional prior art of note:
U.S. 9,118,778 (“Altberg”): Altberg teaches providing an advertisement containing a communication reference to a customer on behalf of a party; providing a connection via the reference for real time communications between the customer and the party; and charging an advertisement fee in response to an action of a predetermined type being performed by the customer (or an agreement between the customer and the party being reached) as a result of the real time communications.
U.S. 10,304,080 (“Fisher”): Fisher discloses a request for a call to a merchant from a user 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688